Case 2:19-cv-09614-AB-JEM Document 1 Filed 11/08/19 Page 1 of 8 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10
      MICHELLE R. HAKIM,                          Case No. 2:19-cv-09614
11
                        Plaintiff,                COMPLAINT FOR DAMAGES
12
             v.                                   1. VIOLATION OF THE FAIR DEBT
13                                                COLLECTION PRACTICES ACT, 15 U.S.C.
                                                  §1692 ET SEQ.;
14    ALLTRAN FINANCIAL, LP,
                                                  2. VIOLATION OF THE ROSENTHAL FAIR
15                      Defendant.                DEBT COLLECTION PRACTICES ACT,
                                                  CAL. CIV. CODE §1788 ET SEQ.
16
                                                  DEMAND FOR JURY TRIAL
17

18
                                             COMPLAINT
19
            NOW comes MICHELLE R. HAKIM (“Plaintiff”), by and through her attorneys, WAJDA
20
21   LAW GROUP, APC (“Wajda”), complaining as to the conduct of ALLTRAN FINANCIAL, LP

22   (“Defendant”) as follows:
23                                      NATURE OF THE ACTION
24      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
25
     (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt Collection Practices Act
26
     (“RFDCPA”) pursuant to Cal. Civ. Code §1788, for Defendant’s unlawful conduct.
27
                                       JURISDICTION AND VENUE
28
                                                     1
Case 2:19-cv-09614-AB-JEM Document 1 Filed 11/08/19 Page 2 of 8 Page ID #:2



 1          2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
 4
     pursuant to 28 U.S.C. §1367.
 5
            3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   within, and a substantial portion of the events or omissions giving rise to Plaintiff’s claims occurred

 8   within, the Central District of California.

 9                                                  PARTIES
10
            4. Plaintiff is a 58-year-old consumer residing in Los Angeles, California, which is located
11
     within the Central District of California.
12
            5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
13
            6. Defendant is a third party debt collector that “provide[s] revenue cycle management to
14

15   support business[es]” particularly businesses in the financial services industry.1 Defendant is a

16   limited partnership organized under the laws of the state of Texas with its principal place of
17   business located at 5800 North Course Drive, Houston, Texas.
18
            7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
19
            8.   Defendant acted through its agents, employees, officers, members, directors, heirs,
20
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
21

22   relevant to the instant action.

23                                  FACTS SUPPORTING CAUSES OF ACTION

24          9. The instant action arises out of Defendant’s attempts to collect upon an outstanding
25   American Express (“AmEx”) consumer obligation (“subject consumer debt”) allegedly owed by
26
     Plaintiff.
27

28   1
         http://alltran.com/
                                                         2
Case 2:19-cv-09614-AB-JEM Document 1 Filed 11/08/19 Page 3 of 8 Page ID #:3



 1      10. The subject debt stems from a personal credit card Plaintiff was issued through AmEx, and
 2   the purchase Plaintiff made on the AmEx credit card were for her personal use.
 3
        11. After incurring the subject consumer debt, Plaintiff purportedly defaulted on her payments
 4
     to AmEx.
 5
        12. Upon information and belief, AmEx subsequently turned the collection of the subject
 6

 7   consumer debt over to Defendant after Plaintiff’s purported default.

 8      13. On or about July 23, 2019, Defendant sent or caused to be sent a correspondence to Plaintiff

 9   which sought collection of the subject consumer debt (“July Collection Letter”). See Exhibit A.
10
        14. The July Collection Letter represented that the total balance of the subject debt was
11
     $5,077.74.
12
        15. Further, as the initial written communication Plaintiff received from Defendant, the July
13
     Collection Letter provides the information required to be provided by debt collectors to consumers
14

15   when they begin their attempts to collect a debt.

16      16. Thereafter, on or about August 23, 2019, Defendant sent or caused to be sent a subsequent
17   correspondence to Plaintiff which sought collection of the subject consumer debt (“August
18
     Collection Letter”). See Exhibit B.
19
        17. The August Collection Letter identifies that the total balance of the subject debt was
20
     $5,186.78.
21

22      18. The August Collection Letter further states that:

23                  As of the date of this letter, you owe $5,186.78. Because of interest,
                    late charges, and other charges that may vary from day to day, the
24                  amount due on the day you pay may be greater. Hence, if you pay
                    the amount shown above, an adjustment may be necessary after we
25                  receive your payment. For further information, write the undersigned
26                  or call 866-516-6427, ext. 3006.

27      19. Based on the nature of the August Collection Letter, it is clear that the subject consumer

28   debt was accruing interest while placed with Defendant.
                                                      3
Case 2:19-cv-09614-AB-JEM Document 1 Filed 11/08/19 Page 4 of 8 Page ID #:4



 1       20. However, Defendant’s failure to provide the disclosure as to the accruing interest/fact
 2   Plaintiff may have had to pay more than the balance listed in the July Collection Letter illustrates
 3
     that Defendant failed to adequately identify the total balance of the subject debt in the July
 4
     Collection Letter, as required by 15 U.S.C. § 1692g(a)(1).
 5
         21. As a result of Defendant’s failure, Plaintiff was further deprived of an adequate disclosure
 6

 7   of the nature of the subject debt in a manner that inhibited Plaintiff’s ability to intelligently address

 8   the subject debt – further causing Plaintiff to be unaware of the costs of delaying payment given

 9   the absence of an indication in the initial written communication that the balance sought therein
10
     may be subject to some sort of adjustment in the future.
11
         22. Plaintiff has suffered financial loss including expending assets dealing with Defendant’s
12
     conduct.
13
         23. Plaintiff has further suffered a violation of her state and federally protected interests as a
14

15   result of Defendant’s conduct.

16               COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
17       24. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set forth herein.
18
         25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
19
         26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
20
     uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
21

22       27. Defendant is engaged in the business of regularly collecting or attempting to collect, directly

23   or indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt

24   collection is the primary purpose of its business.
25       28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
26
     due or asserted to be owed or due to another for personal, family, or household purposes.
27
              a. Violations of the FDCPA § 1692e
28
                                                          4
Case 2:19-cv-09614-AB-JEM Document 1 Filed 11/08/19 Page 5 of 8 Page ID #:5



 1      29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
 2   deceptive, or misleading representation or means in connection with the collection of any debt.”
 3
        30. In addition, this section enumerates specific violations, such as:
 4
                “The false representation of – the character, amount, or legal status of any debt.”
 5              15 U.S.C. § 1692e(2)(A);

 6              “The use of any false representation or deceptive means to collect or attempt to
                collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
 7              §1692e(10).
 8
        31. Defendant violated § 1692e, e(2)(A), and e(10) through its false and deceptive
 9
     representations regarding the total balance of the subject debt in the July Collection Letter.
10
     Defendant’s August Collection Letter indicates that the debt is variable (i.e., accruing interest or
11
     other charges). No similar indication is made in the July Collection Letter. As such, Plaintiff read
12

13   the July Collection Letter and believed she owed the amount stated therein; however, such a reading

14   would be demonstrably false since the subject debt would have been accruing interest or otherwise
15   been subjected to other charges, which would have required Plaintiff to pay more than the balance
16
     listed therein in order to fully satisfy her purported obligation on the subject debt. Courts have
17
     fashioned “safe harbor” language which debt collectors are supposed to use in order to adequately
18
     outline the total balance of a particular debt when debt collectors send initial collection letters
19

20   attempting to collect upon variable debts. However, Defendant’s July Collection Letter does not

21   provide any of the information – or any information substantially similar to – the safe harbor

22   language courts have applied to these situations (whereas its August Collection Letter does),
23   illustrating the way in which its July Collection Letter was deceptive to Plaintiff and is deceptive
24
     to the least sophisticated consumer.
25
             b. Violations of the FDCPA § 1692g
26
        32. The FDCPA, pursuant to 15 U.S.C. §1692g(a), requires debt collectors to provide
27

28   consumers with various pieces of information regarding consumer’s rights to dispute the validity
                                                          5
Case 2:19-cv-09614-AB-JEM Document 1 Filed 11/08/19 Page 6 of 8 Page ID #:6



 1   of certain debts in the initial written communication with consumers. Pursuant to 15 U.S.C. §
 2   1692g(a)(1), a debt collector must adequately provide “the amount of the debt.”
 3
        33. Defendant violated § 1692g(a)(1) when it failed to adequately identify the amount of the
 4
     debt in the July Collection Letter. Although the letter purports to outline the total amount due, the
 5
     fact the debt was variable triggered Defendant’s obligation to provide more information to
 6

 7   consumers – inter alia, that the amount Plaintiff may pay would be greater than the amount

 8   indicated in the July Collection Letter. Defendant’s failure in this regard illustrates its failure to

 9   comply with the strictures imposed upon debt collectors by § 1692g(a). Defendant’s failure posed
10
     a risk of harm to Plaintiff’s ability to intelligently determine the best way for her to go about
11
     addressing the subject debt.
12
        WHEREFORE, Plaintiff, MICHELLE R. HAKIM, respectfully requests that this Honorable
13
     Court enter judgment in her favor as follows:
14

15      a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned bodies of law;
16
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
17         §1692k(a)(2)(A);
18
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
19         under 15 U.S.C. §1692k(a)(1);

20      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k(a)(3); and
21

22      e. Awarding any other relief as this Honorable Court deems just and appropriate.

23
           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
24
        34. Plaintiff restates and realleges paragraphs 1 through 33 as though fully set forth herein.
25
        35. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
26
        36. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
27

28   1788.2(d) and (f).
                                                        6
Case 2:19-cv-09614-AB-JEM Document 1 Filed 11/08/19 Page 7 of 8 Page ID #:7



 1      37. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 2          a. Violations of RFDCPA § 1788.17
 3
        38. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
 4
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
 5
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
 6

 7   remedies in Section 1692k of, Title 15 of the United States Code.”

 8      39. As outlined above, through their conduct in attempting to collect upon the subject debt,

 9   Defendant violated 1788.17; and 15 U.S.C. §§1692e, and g of the FDCPA. Defendant engaged in
10
     deceptive and noncompliant conduct in its attempts to collect a debt from Plaintiff, in violation of
11
     the RFDCPA.
12
        40. Defendant willfully and knowingly violated the RFDCPA.               Defendant’s willful and
13
     knowing violations of the TCPA should trigger this Honorable Court’s ability to award Plaintiff
14

15   statutory damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).

16      WHEREFORE, Plaintiff, MICHELLE R. HAKIM, respectfully requests that this Honorable
17   Court enter judgment in her favor as follows:
18
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
19         statute;

20      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
21      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
22         1788.30(b);

23      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c); and
24
        e. Award any other relief as the Honorable Court deems just and proper.
25

26      Dated: November 8, 2019                     Respectfully submitted,
27
                                                    By: /s/ Nicholas M. Wajda
28                                                  Nicholas M. Wajda
                                                        7
Case 2:19-cv-09614-AB-JEM Document 1 Filed 11/08/19 Page 8 of 8 Page ID #:8



 1                                     WAJDA LAW GROUP, APC
                                       6167 Bristol Parkway
 2                                     Suite 200
 3                                     Culver City, California 90230
                                       Telephone: 310-997-0471
 4                                     Facsimile: 866-286-8433
                                       E-mail: nick@wajdalawgroup.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           8
